Citation Nr: 1213345	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Evaluation of post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted entitlement to service connection for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib and assigned a 10 percent rating.  The Veteran timely appealed the rating assigned.

In February 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.   The Board notes that there is a valid Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in favor of Disabled American Veterans (DAV) in effect.  However, the Veteran elected to proceed without representation at the Board hearing and DAV did not avail itself of the opportunity to make a submission on the Veteran's behalf.  The Board will therefore proceed to decide the claim.


FINDING OF FACT

Post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib most nearly approximates moderate muscle disability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.56, 4.71a, Diagnostic Code 5297, 4.73, Diagnostic Code 5321 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As noted above, the claim for a higher rating on appeal in this case arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim/these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  In addition, the Veteran was afforded a March 2007 VA-authorized examination.  For the reasons stated below, this examination was adequate for rating purposes.

Moreover, during the February 2012 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit any information or evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib (hereafter costochondritis) is rated 10 percent disabling under Diagnostic Codes (DCs) 5297-5321.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  During service, the Veteran was diagnosed with costochondritis based on deformity of the right anterior second rib.  Costochondritis is not specifically listed in the Rating Schedule, and is therefore rated by analogy.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.71a, DC 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration; a 20 percent rating requires removal of two ribs; a 30 percent evaluation requires removal of three or four ribs; and, a 40 percent evaluation requires removal of five or six ribs.  The maximum 50 percent evaluation is warranted for the removal of six or more ribs.

Under 38 C.F.R. § 4.73, DC 5321, applicable to injury to muscles of the thoracic group, affecting respiration, a 10 percent rating is assigned for moderate disability and the maximum, 20 percent schedular rating is warranted for for severe or moderately severe disability.

As the evidence reflects that the Veteran has only one deformed rib, his disability most nearly approximates the 10 percent rating under DC 5297 applicable to removal or resection of one or two rib.  The dispositive question on this appeal is therefore whether the Veteran's costochondritis more nearly approximates moderate muscle disability or moderately severe/severe muscle disability under DC 5321.  38 C.F.R. § 4.56 provides guidance with respect to the evaluation of muscle disabilities.  The cardinal signs and symptoms of muscle disability are which include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  A slight muscle disability involves no cardinal signs or symptoms of muscle disability.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

On the VA-authorized examination, the Veteran noted a history of constant chest pain rated as 2 to 3 on a scale of 1/10.  The pain was constant without regard to physical activity or exertion, and was aggravated by cold weather or movement of the chest, with random flare-ups.  The Veteran reported that the anterior part of the chest was tender to touch.  On examination, there was tenderness to palpation of the costochondral junctions of the second, third, fourth, and fifth ribs bilaterally.  There was no tenderness to palpation of the sternoclavicular joints.  X-ray of the ribs showed deformity of the right second rib with no acute fractures.

During the Board hearing, the Veteran stated that the severity of his chest pain varied, and that he had to leave work several times because of it.  He worked as an IT specialist and had most recently left work due to it in June, but had not done so recently because he was trying to save his leave.  The Veteran indicated that he dealt with his chest pain on a daily basis, including when his wife or daughter put their head on his chest.  The chest pain also caused difficulty sleeping.  He had never had surgery for the costochondritis, but was given different types of medications, none of which helped.  The Veteran's written statements similarly emphasized the chest pain caused by his costochondritis.

The above evidence, including the Veteran's statements, reflects that the only cardinal sign or symptom of muscle disability that the Veteran had was fatigue-pain.  Thus, he had a record of complaint of one of the cardinal signs and symptoms of muscle disability, consistent with moderate disability under DC 5321.  The Veteran did not, however, have the evidence of hospitalization, inability to keep up with work requirements, loss of deep fascia, muscle substance, normal firm resistance, or strength characteristic of moderately severe or severe muscle disability.  Consequently, the symptoms of the Veteran's costochondritis most nearly approximate those warranting a 10 percent rating for moderate muscle disability under DC 5321.  Moreover, DC 5297 is the only diagnostic code applicable to the ribs, and there is no other potentially applicable diagnostic code under which the Veteran is entitled to a higher rating.

As to the adequacy of the examination, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"). However, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  The Veteran has not argued, and the evidence does not reflect, that there has been a possible increase in disability due to the passage of time since the most recent March 2007 VA-authorized examination.  In fact, the Veteran in his written statements and Board hearing testimony emphasized the constant and daily nature of his pain and did not indicate that it had worsened since the most recent examination.  In addition, the March 2007 VA-authorized examiner reviewed the claims file, considered the Veteran's prior medical history, and described the disability in sufficient detail to allow the Board to make a fully informed evaluation; the examination was therefore adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  A new examination is thus not required.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the primary symptom of the Veteran's costochondritis - pain - is fully contemplated by the applicable rating criteria.  Pain is one of the cardinal signs and symptoms of muscle disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran indicated that he had not been hospitalized and that he had missed some work several months previously, but was able to work recently despite his pain in order to save his vacation time.  This reflects a lack of marked interference with employment, as the 10 percent rating contemplates that the Veteran's costochondritis will cause him to miss some time from work.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There is also no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for costochondritis is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's disability most nearly approximate the criteria for a 10 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 10 percent for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7;  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating higher than 10 percent for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


